     Case 3:20-cv-01969-N-BN Document 7 Filed 10/09/20    Page 1 of 1 PageID 60



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

KEVIN JEROME JONES,                      §
TDCJ No. 1169005,                        §
                                         §
              Plaintiff,                 §
                                         §
V.                                       §          No. 3:20-cv-1969-N
                                         §
LORIE DAVIS, ET AL.                      §
                                         §
              Defendants.                §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Plaintiff. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

        SO ORDERED this 9th day of October, 2020.




                                             ____________________________________
                                             DAVID C. GODBEY
                                             UNITED STATES DISTRICT JUDGE
